Citation Nr: 1504338	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  93-19 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for right median nerve neuropathy with motor and sensory dysfunction, prior to September 25, 2007.

2.  Entitlement to an evaluation in excess of 40 percent for right median nerve neuropathy with motor and sensory dysfunction, since September 25, 2007.

3.  Entitlement to a compensable evaluation for scars of the right forearm and wrist.

4.  Entitlement to a compensable evaluation for scars of the right shoulder and upper arm.

5.  Entitlement to an initial compensable evaluation for injury of right Muscle Groups (MGs) I, IV, V, and VI, prior to September 25, 2007.

6.  Entitlement to an initial evaluation in excess of 20 percent for injury of right MGs I, IV, V, and VI from September 25, 2007, to September 5, 2012.

7.  Entitlement to an initial evaluation in excess of 30 percent for injury of right MGs I, IV, V, and VI since September 5, 2012.


REPRESENTATION

Appellant represented by:	Norton C. Joerg, Attorney-At-Law


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from July 1965 to May 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 1992 and June 1999 rating decisions by the New York, New York, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  The May 1992 decision granted an increased 20 percent evaluation for right median nerve dysfunction with scars of the right forearm, and denied an increased evaluation for scars of the right shoulder.  In the June 1999 rating decision, the RO granted service connection for a right bicep disability, now rated as impairment of various MGs, and assigned a 0 percent evaluation.  The Veteran has since relocated, and the Honolulu, Hawaii, RO assumed jurisdiction over the claims in November 2005.

In a December 2009 rating decision, the RO granted increased evaluations for right median neuropathy (40 percent) and MG V injury (20 percent), both effective September 25, 2007.  A further increase in the MG rating, to 30 percent, was granted in a September 2014 rating decision, effective September 5, 2012.  These grants do not represent the maximum possible awards, nor has the Veteran expressed satisfaction with the awards.  They issues therefore remain on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

Numerous additional appeals, involving the effective dates assigned for service connection of various disabilities and/or the presence of clear and unmistakable error (CUE) in prior decisions have been resolved via prior Board decisions, and are no longer on appeal.  Additionally, the Board notes that the RO has addressed all of those claims previously referred for initial adjudication; at this time, no decisions on those matters have been appealed.  

This includes a claim for a finding of total disability based on individual unemployability (TDIU); the RO inferred such a claim based on the assertions of the Veteran.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran responded to development efforts by stating that he did not want to pursue any such claim; the RO adjudicated the matter anyway in January 2013, denying entitlement to the benefit.  The Veteran objected to the adjudication in February 2014, and the RO appears to have considered this a notice of disagreement (NOD), despite the fact that the correspondence is clear that the claim was not desired, and the objection was untimely as an NOD in any case.  The Veteran in October 2014 submitted a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, on which he stated that he was not claiming this benefit, as his unemployability was caused by nonservice-connected factors.  The RO then again adjudicated and denied TDIU.  The Veteran has not responded.  Based on the Veteran's incredibly clear assertions, the Board finds that there is no question or controversy over which it may take appellate jurisdiction over TDIU at this time.  

The Veteran had requested, and was scheduled for, a personal hearing before a Veterans Law Judge.  However, he withdrew this request, citing his overall health and inability to appear.

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran is left handed.

2.  Throughout the appellate period, right median nerve dysfunction has been manifested by no worse than severe incomplete paralysis, marked by impaired sensation of the right hand and forearm, cold sensitivity, spasm with prolonged use, impairment of grasping, and difficulty with fine motor function.

3.  MGs I, IV, V, VI, VII, and VIII were impacted by the in-service injury; MG V was the most severely injured.

8.  MGs VII and VIII affects the same functions as are compensated for impairment of the right median nerve.

9.  Throughout the appellate period, the MG I, IV, V, and VI injuries have manifested severe disability, marked by deep penetrating wounds in in multiple locations, requiring prolonged treatment, loss of some muscle substance, weakness, impairment of coordination, atrophy, and fatigue-pain.


CONCLUSIONS OF LAW

1.  The criteria for an increased, 40 percent evaluation, but no higher, for right median nerve neuropathy with motor and sensory dysfunction, prior to September 25, 2007, are met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.321, 3.400, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8515 (2014).

2.  The criteria for an evaluation in excess of 40 percent for right median nerve neuropathy with motor and sensory dysfunction since September 25, 2007, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8515 (2014).

3.  Prior to September 5, 2012, the criteria for an increased, 30 percent evaluation, but no higher, for injury of right MGs I, IV, V, and VI are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 3.321, 4.1, 4.3, 4.7, 4.55, 4.56, 4.73, Diagnostic Codes 5301, 5304, 5305 (2014).

4.  Since September 5, 2012, the criteria for an evaluation in excess of 30 percent for injury of right MGs I, IV, V, and VI are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 3.321, 4.1, 4.3, 4.7, 4.55, 4.56, 4.73, Diagnostic Codes 5301, 5304, 5305 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A November 2003 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  A March 2006 letter notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Finally, the Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning in an October 2008 letter.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claim was subsequently readjudicated, most recently in a September 2014 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran's service treatment records and relevant private treatment records have been obtained.  The Veteran has not reported receiving any ongoing treatment from VA or private providers related to this right upper extremity disabilities; doctors have verified such on examination.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2).  

Numerous VA examinations have been afforded the Veteran; examiners have fully described the service-connected conditions in such a way as to permit application of the appropriate rating criteria.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Analysis

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

In connection with a Joint Motion for Partial Remand filed by the parties and accepted by the Court of Veterans Appeals (now the Court of Appeals for Veterans Claims, or CAVC) in October 1997, CAVC found that there was some degree of confusion over the Veteran's dominant hand.  Many of the muscle and neurological disability criteria distinguish between the dominant and nondominant extremities in evaluating functional impairment.  Examiners and the Veteran had made contrary statements regarding which hand was dominant, and the CAVC required clarification of such.  

The Board finds that the Veteran is left handed.  While he has referred to the right median nerve as his major, or dominant, hand, it appears such statements are in the context of requests for assignment of higher evaluations for his disability, and not assertions of actual dominance.  He was citing the language of the Schedule, not stating he was right handed.  When he has made a clear statement, however, as in an August 1992 letter, he has asserted that he is left handed.  "Granted I am left handed...."  This is also reported by the overwhelming majority of examiners; the weight of the competent and credible evidence establishes his left handedness.  The right, service-connected extremity is his nondominant, or minor, hand.  The discussions below report the evaluations assignable for the minor hand.



	Right Median Nerve Neuropathy

The Veteran's right median nerve, which controls motion of the hand, thumb and fingers, is rated under Code 8515.  Complete paralysis of the nerve, resulting in all loss of function, is rated 60 percent disabling.  This is marked by inclination of the hand to the ulnar side, hyperextension of the index and middle fingers, atrophy of the muscles of the thenar eminence, ape hand, incomplete pronation, lack of flexion of the index and middle fingers, inability to make a fist, weakened wrist flexion, and pain with trophic disturbances.  For incomplete paralysis, where function is maintained to some extent, mild impairment is rated 10 percent disabling.  Moderate impairment is rated 20 percent disabling, and severe impairment is rated 40 percent disabling.  

The Veteran has reported that he does not seek active treatment for his disabilities.  The private treatment records associated with the claims file address a November 1988 post-service work injury to the right upper extremity; a metal plate fell on the right forearm, resulting in a laceration.  He was treated, placed on light duty for a short time, and apparently released from follow-up.  One VA examiner, in a July 2009 addendum to a February 2009 examination, commented that the injury resulted in no chronic impairment.  

In statements made throughout the appellate period, the Veteran has described neurological impairment of the right hand and arm.  For example, in August 1992, he stated that he has dropped plates of food because his right hand would go numb.  He has consistently stated that such symptoms have been present since his injury.

At an April 1992 VA examination, the Veteran described his in-service injuries, sustained when he fell or had his arm put through a shop window, resulting in multiple lacerations of the right arm.  He received sutures and was later transferred and hospitalized for further treatment, including surgical intervention, for decreased mobility of the digits of the right hand.  He required median nerve repair and flexor tendon repair.  Currently, he complained of a lack of sensation in the index, middle, and ring fingers.  These fingers could not move individually, but only as a group, due to the tendon repair.  He had a tingling sensation along the right thumb and fingers in a median nerve distribution.  He could grasp items, but reported pain at the wrist, particularly in cold weather, and lack of sensation in the volar aspect of the forearm.  On physical examination, the lack of pinprick and touch sensation in the volar forearm, thumb, index finger, and middle finger.  Tinel sign was positive when the median nerve was tapped, meaning tingling was adduced.  Motion of the thumb was limited in flexion; he could touch all fingers save the little one in opposition.  The examiner commented that overall, grasp, transfer, and release of objects was good.  The lack of sensation and the unitary motion of the fingers were the major manifestations of impairment.  

A second VA examination was conducted on September 28, 1998.  The examiner noted the Veteran to be left handed. The Veteran again reported an area of paresthesia on the volar aspect of the right forearm, with decreased sensation extending into the fingers.  He occasionally experienced an uncomfortable pins and needles sensation.  With prolonged use, the Veteran reported that the right hand would "claw up" and the hand felt cold all the time; it was also sensitive to the cold.  Tendon repairs had limited the motion of the fingers, and caused impairment of fine motor coordination.  The bicep and flexor muscles of the forearm and fingers were "uniformly strong," with no signs of atrophy.  The examiner noted that the index and middle fingers were more mobile when flexed together.  The Veteran could not touch his palms, causing a grip deficit; those fingers were "considerably weaker."  Deep tendon reflexes were normal, and sensation was decreased from the elbow down through the hand.  A nerve conduction study showed mild median nerve impairment.

The Veteran was again examined on September 25, 2007; the examination was the basis for the RO's award of an increased 40 percent evaluation for the right median nerve dysfunction.  The Veteran reported limited motion, sensation, and strength in his right arm and hand.  He stated that his hand turned blue in the cold, and that he experienced severe spasmodic episodes daily.  The spasms had been present since service but had worsened over the prior five years.  Pain increased to 10/10 during these episodes and light touch.  Activity and use of the hand could precipitate a flare-up.  The Veteran had left his caretaker job three years prior due to the right hand and arm limitations.  Tinel's sign was positive, and there was snuffbox sensitivity.  Grip strength was reduced to 2/5.  Motion of the wrist was painful, and repeated movement caused fatigue and lack of coordination; the Veteran could flex his fingers to touch his palm, as well as touch his fingertips and thumb.  The examiner noted damage to a number of MGs, including VIII and IX, which are involved in movement of the wrist and grasping and extension of the digits.

A February 2009 VA examination showed complaints of pain of the right arm from shoulder to hand, worsening since the injury.  He rated his pain as 6/10 regularly, flaring to 10/10 with activity such as lifting even light weights or grasping objects.  He had muscle spasm and cramping of the hand and forearm, along with numbness.  Physical labor was not possible.  The examiner noted that no ongoing treatment was required for the median nerve problems.  Range of motion limitations of the right wrist and fingers of the hand were noted; these increased with repetitive motion due to pain and weakness.   The Veteran could not touch his fingers to his palm, or to his thumb.  He could not form a fist or grasp objects.  He could not perform fine dexterity motions.  Sensory function in light touch, vibration, and temperature was impaired as well, and some muscle atrophy due to neuritis and nerve damage was reported.  

The Veteran was most recently examined in September 2012.  The examiner noted the diagnoses of right median nerve, as well as penetrating injuries of MGs I, IV, V, VI, and VIII.  MG Group VIII involves movement of the wrist and digits.  The Veteran complained of pain in the right arm from shoulder to hand.  Daily pain was 5-6/10, but flare-ups triggered by activity like carrying and grasping were 7-8/10.  The examiner characterized this as moderate.  Muscle spasms and cramping were associated with the pain.  He also described moderate numbness and paresthesia, particularly in the hand and fingers.  Grip strength and pinch strength were reduced, at 3/5, and muscle atrophy was present in the right forearm.  The Veteran stated that he was left handed, as he threw, ate, and wrote with that hand.  Mild incomplete paralysis of the median nerve was identified.  

Based on the foregoing, the Board finds that no greater than a 40 percent rating, for severe incomplete paralysis of the Veteran's minor (nondominant) hand is warranted throughout the appellate period, to include prior to September 25, 2007.  At the September 1998 examination, in addition to sensory impairment of the right hand, motor dysfunction was also noted.  This impairment, reported as clawing up of the hand with use, as well as decrease in fine motor coordination, is considered to represent a severe impairment.  Definite motor weakness and motion deficits were reported by the examiner.  While objective testing described such as mild, the functional descriptions offered, to include loss of dexterity and grip strength, is more consistent with a severe disability picture.

The Board notes that descriptions of motor impairment are lacking from the April 1992 examination; that examiner stated grasp was overall good.  However, muscle and tendon damage caused the fingers of the right hand to move best in unison, and there was some loss of function as a result.  More importantly, the Board notes that the examination was for peripheral nerves impairment, and the findings ably describe such.  It does not fully discuss and consider the impact of muscle impairments in qualifying the disability.  Regulations provide that neurological and muscle disabilities acting on the same body parts and impacting the same functions cannot be simultaneously rated.  Further, muscle injuries are subject to additional rules for combining.  As the Veteran is, as is discussed below, already rated for impairment of multiple MGs, it is to his advantage to consider muscle impairment of MGs VII and VIII, for the hand, as part of his neurological disability.  The findings of the examiner are therefore somewhat inadequate in capturing the entirety of the disability.

The Board has therefore considered the Veteran's competent and credible descriptions of his functional impairment during the appellate period.  Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  He has consistently described a severe degree of impairment.  For example, in August 1992 he stated that he at times drops things when his hand becomes numb.  This indicates not only a flaring of neurological symptoms with use, but also the presence of motor weakness; he cannot tightly grasp.  These findings are corroborated by later examination findings.  The severe level of disability, warranting a 40 percent evaluation, has been present throughout the appellate period.

No higher evaluation is warranted, as no examiner describes complete paralysis of the right hand, nor is such indicated by the evidence.  The Veteran has been able to flex and extend all of his digits, including the middle and index fingers, whenever asked; there are definite limitations of some movement noted, but an absence of movement is needed under the Schedular criteria under Code 8515.  Further, the tingling, numbness, and decreased sensation reported and described by examiners are not complete.  They are subject to waxing and waning; the loss of vibratory, touch, and cold sensations in particular vary.  Accordingly, the maximum 60 percent evaluation for compete paralysis is not assignable.

Consideration has been given to the possibility of assignment of an extraschedular evaluation under 38 C.F.R. § 3.321.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the Schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. At 115.  If the Schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the Schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. At 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  

Here, the Schedular criteria, as applied, fully contemplate the neurological and motor/muscle impairments associated with the median nerve injury.  The pain, functional impairment, numbness, flare-ups, and tingling complained of by the Veteran are fully accounted for, and no extraschedular referral is warranted.  38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111 (2008).  Any additional complaints are associated with, and rated for, other service-connected disabilities.  Johnson v. McDonald, 762 F.3d 1362 (2014).

	MGs I, IV, V, and VI

Evaluations of muscle injuries and their residuals are based on assessment of the impact of function of the MGs affected.  The body is divided into MGs in five anatomical regions.  The Veteran's service-connected disability involves the six MGs for the shoulder girdle and arm (diagnostic codes 5301 through 5306), and three MGs for the forearm and hand (diagnostic codes 5307 through 5309). Regulations provide various rules for how injuries impacting multiple muscle groups are to be rated and combined.  38 C.F.R. § 4.55.  As is discussed above, overlapping neurological and muscular disabilities may not be simultaneously rated, 38 C.F.R. § 4.55(a), and so the muscular impairments of the forearm and hand (MG VII and VIII) are considered to be part of the median nerve impairment.

This leaves the muscle disabilities of the upper part of the right arm, from the elbow to the shoulder.  Several VA examiners have identified multiple MG involvements, impacting both those joints.  When multiple MG injuries are in the same anatomical group, but act on different joints, the adjudicator must identify the most severely injured group and then increase the assigned evaluation by one level; this rating is the combined evaluation for all muscle injuries in that anatomical region.  38 C.F.R. § 4.55(e).  The Board notes that 38 C.F.R. § 4.55(e) was amended, effective July 3, 1997, but the substance of the rule for combination of MG disabilities in a single anatomical region, affecting more than one joint, are unchanged.  Ratings may not be combined, but instead a single rating, elevated to the next higher level for the major injury, is assigned.  38 C.F.R. § 4.55(a) (1997).  The Board is aware that in Jones v. Principi, 18 Vet. App. 248 (2004), the CAVC found that separate evaluations were assignable for two MGs; this, however, was based on language in 38 C.F.R. § 4.56(b), which states that a "through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged." (Emphasis added.)  No through-and-through injury is shown here; the Veteran sustained lacerations/punctures from glass, not a projectile wound.  Hence separate evaluations for the variously affected MGs are not appropriate.

The RO initially rated the MG disability under Code 5305, for impairment of MG V, reflecting impairment of the bicep and movement of the elbow.  A 0 percent rating was assigned; this was increased to 20 percent in a December 2009 rating, effective September 25, 2007.  However, following a February 2013 record review, as well as in consideration of findings in 2007, 2009, and 2012 VA examinations, the injuries to other MGs were recognized as part of the service-connected disability.  The RO then determined, in a September 2014 rating decision, that application of Code 5301, for MG I, the extrinsic muscles of the shoulder girdle, was more appropriate.  A 30 percent evaluation for the combined MG injuries was assigned, effective September 5, 2012.  This represents the maximum Schedular evaluation for a nondominant limb under Code 5301, for severe injury; it is in fact the highest possible Schedular evaluation for a minor limb under any of the Codes for rating MGs I (Code 5301), IV (Code), V (Code 5305), or VI (Code 5306).

The RO additionally classified all of the service-connected MG injuries as severe.  The Board agrees.  A muscle injury is classified as severe based on the type of injury, the history and complaints of the Veteran, and objective findings.  Severe injuries include, as here, deep penetrations by multiple "low velocity missiles," in this case pieces of plate glass.  The history of injury must show hospitalization and treatment for a prolonged period; the Veteran required several hospital stays and extensive surgery to repair his lacerations.  Cardinal signs and symptoms of muscle disability, as defined in 38 C.F.R. § 4.56(c) must be shown.  Of the listed signs, the Veteran's lay statements and VA examination reports have shown complaints of pain- fatigue, ease of fatigability, lack of coordination, and weakness.  Objectively, examiners have noted some loss of muscle substance/atrophy, particularly in the bicep, and lessened function compared to the left arm.  38 C.F.R. § 4.56(d)(4).  The RO's conclusion regarding severity is reasonable.

Therefore, the RO properly selected MG I as the most severely injured for purposes of application of 38 C.F.R. § 4.55(e), as it permits the highest possible evaluation for a nondominant limb.  Slight injury is rated 0 percent disabling, Moderate injury is 10 percent disabling, moderately severe injury is 20 percent disabling, and a severe injury is rated 30 percent disabling.  38 C.F.R. § 4.73, Code 5301.  However, elevation of the rating to "by one level" for use as the combined evaluation for the anatomical region's rating, in accordance with 38 C.F.R. § 4.55(e), is not possible, as the regulations specify that there are only four classifications available, and severe is the highest.  38 C.F.R. § 4.56(d).  There is no next higher level.  A 30 percent evaluation under Code 5301, for injuries to MGs I, IV, V, and VI, is appropriate.

Further, the Board notes that these injuries and the associated disabilities have existed at the same level for the entirety of the appellate period.  The Veteran did not undergo further surgery, or sustain a new wound.  The same muscle groups at issue now were injured since the initial claim for increase which gave rise to this appeal.  The criteria of 38 C.F.R. § 4.56 classify the injuries in the most part by the facts and findings at the time of injury, and not decades down the road.  There is no showing in the record that any substantial worsening or change occurred to any of the MG injuries considered here over the course of the appeal.  Therefore, the disability must be considered to have been severe at all times prior to September 5, 2012; the nature of the disability is that it is static.

The Board stresses that the static nature of the MG disability is applicable only to the muscle injury itself.  It does not consider, and should not consider, the later development or worsening of secondary conditions such as degenerative joint disease, which here is properly service-connected and rated separately.  

Accordingly, a 30 percent evaluation is assigned for injury to MGs I, IV, V, and VI for the periods prior to September 25, 2007, and from September 25, 2007, to September 5, 2012.  

The Board has considered whether an evaluation in excess of 30 percent may be assigned at any time during the appeal.  As is noted above, 30 percent represents the maximum Schedular evaluation available for the service-connected MG disability, and hence no higher rating may be assigned under the Rating Schedule.  The Board will therefore address the possibility of assignment of an extraschedular evaluation under 38 C.F.R. § 3.321.  The standards for such are indicated above.

No extraschedular evaluation is warranted here.  The rating criteria, reflected in 38 C.F.R. §§ 4.55, 4.56, and 4.73, fully contemplate the Veteran's complaints related to his muscle injuries, particularly pain and fatigue, fatigability, impaired coordination, and weakness.  His complaints closely reflect the cardinal signs and symptoms of muscle disability upon which the Schedule is based.  Moreover, the Veteran has repeatedly stressed that he seeks no treatment for his right arm problems, and he now states that his cardiac problems are what interfere with employment.  No exceptional circumstances are shown.  38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111 (2008).

Other complaints, such as pain within or limitation of the shoulder or elbow joints, are separately rated and accounted for as service-connected disabilities.  Johnson v. McDonald, 762 F.3d 1362 (2014).

Accordingly, no evaluation in excess of 30 percent is assignable for injury of right MGs I, IV, and V, during any rating stage at issue in this appeal.


ORDER

An increased, 40 percent evaluation for right median nerve neuropathy with motor and sensory dysfunction, prior to September 25, 2007, is granted, subject to regulations applicable to the payment of monetary benefits.


An evaluation in excess of 40 percent for right median nerve neuropathy with motor and sensory dysfunction is denied.

An increased, 30 percent initial evaluation for injury of right MGs I, IV, and V, for the period prior to September 25, 2007, is granted, subject to regulations applicable to the payment of monetary benefits.

An increased, 30 percent initial evaluation for injury of right MGs I, IV, and V, for the period since September 25, 2007, is granted, subject to regulations applicable to the payment of monetary benefits.

An initial evaluation in excess of 30 percent for injury of right MGs I, IV, V, and VI since September 5, 2012, is denied.


REMAND

The scars of the Veteran's right arm, involving his forearm, wrist, upper arm, and shoulder, have been repeatedly examined over the course of the appeal.  Unfortunately, the examiners have used widely varying language in describing and identifying the scars addressed, and have made findings which vary markedly over the years.  The size of the scars, the number of scars, and the locations all vary.  More troublesome is the fact that the variations do not represent any trend, such as towards improvement or worsening, but instead show mutability in what are expected to be static, or even steadily shrinking, disabilities.  They improve and worsen almost randomly.

Complicating the disability picture is the fact that the Veteran sustained a non-service-connected injury to the right forearm in November 1988, which appears to have caused a scar on the right forearm.  No examiner clearly identifies and separates this scar from consideration.  

The variability of the record, and the unclear descriptions, frustrate appellate review.  Although the Board regrets the additional delay, remand is required for a VA scars examination to secure an adequate record on which to rate the disabilities, particularly in light of the potential applicability of three different sets of rating criteria to the claims, as a result of amendments to 38 C.F.R. § 4.118 during the pendency of the appeal.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA scars examination.  The claims folder must be reviewed in conjunction with the examination.  

The examiner must clearly identify all scars of the right upper extremity.  Those scars associated with the service-connected disability must be distinguished from any due to other causes, particularly the November 1988 industrial accident.  Accurate measurements of the service-connected scars are required, as well as descriptions of their physical appearance (color, stability, tenderness, etc.).

Further, the examiner should review the examination reports of April 1992, September 1998, October 2007, February 2009, and September 2012.  The examiner is asked to reconcile, to the extent possible, the variations in reported numbers, size, and appearance of scars by referencing findings in those examinations to his or her own.  In other words, please identify the scars on current examination by referencing the descriptors used on prior examinations.  

The examiner should also specifically address:

a) whether scars will change in size to increase over time; and,

b) can scars, absent a showing of intervening injury or infection, become painful and tender after many years?

2.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


